Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 05/05/2022. Claims 1-12 are pending for examination.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially equal” in line 17 of claim 1 is a relative term which renders the claim indefinite. The term “substantially equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what the scope of “substantially equal” is and whether the first and second longitudinal dimension need to be the same the same length or if their lengths just need to be similar and to what degree. For examination purposes, the claim will be interpreted as the first and second longitudinal dimension needing to be the same length. 
Claims 2-9 are also indefinite for depending on an indefinite base in claim 1 and failing to cure the deficiencies of said claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dirk (DE 10-2016-222345 A1, with English Machine Translation provided in previous an Office Action) in view of Cristiano (WO 2017-001997 A1).
Regarding claim 10, Dirk teaches a tire noise reduction device (Fig. 1, Ref. Num. 19) being applicable for a tire (Fig. 1, Ref. Num. L) where the tire includes a tread (Fig. 1, Ref. Num. 1) formed on an outer wall of the tire and radially spaced from an axis of rotation, an inner surface (Fig. 1, Ref. Num. 7) formed on an internal wall of the tire, and a tire cavity (Fig. 1, Ref. Num. 26) defined inside the inner surface and configure to accommodate a noise reduction structure. The noise reduction structure comprises as least one sound absorbing material (Fig. 1, Ref. Num. 12; Para. [0035], [0036]) including a contacting face (Fig. 1, Ref. Num. 12; the face attached to the tire) and an extending face opposite to the contacting face (Fig. 1, Ref. Num. 12; face opposite the contacting face) wherein the contacting face is adhered on a portion of the inner surface corresponding to the tread, where each sound absorbing material includes an air chamber (Fig. 1, Ref. Num. 13; Para. [0108]) having a first length extending radially with respect to the tire axis of rotation (diameter of the inner chamber) and the sound absorbing material has multiple through orifices (Fig. 13, Ref. Num. 9) passing to the air chamber forming a channel through the extending face and being in open communication. The channels are facing a central direction of the tire and appear to have a second length at least as long at the first length due to the radial length of the outer region (Fig. 1, Ref. Num. 12) appearing to be the same size as the radial length of the air chamber (Fig. 1, Ref. Num. 13); however, Dirk does not explicitly teach those dimensions.
In analogous art, Cristiano teaches a tire with a noise reduction device (Fig. 1, Ref. Num. 301) that contains an air chamber (Fig. 1, Ref. Num. 309) with a first length (radial length of the air chamber) (Fig. 1, Ref. Num. r) and a radial length of the extending face (Fig. 1, t-r). Cristiano teaches that the ratio between the lengths of r/t is between 0.2 and 0.8 (Page 17, Lines 32-33) and when the ratio of r/t is between 0.2 and 0.5, the radial length of the extending face will be at least as long as the radial length of the air chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dirk with Cristiano to form the relationship between the radial length of the air chamber and the extending face to follow the relationship r/t is between 0.2 and 0.8. This modification will prevent the soundproofing device from being subjected to excessive force at high speeds (Cristiano; Page 8, Lines 19-21). Cristiano does not expressly disclose a value of the second length being at least as long as the first length; however, it would have been obvious to a person of ordinary skill in the art to configure the lengths of the first and the second lengths within the claimed range since Cristiano discloses the relationship between the first and the second length as following the relationship r/t equals 0.2 to 0.8 (Page 17, Lines 32-33), said range creating overlap in the lengths that matches the scope of the claims. When the extending face of Dirk is modified to have a radial length that is as least as long as the air chamber, the channels passing through that extending face will also have a radial length at least as long at the air chamber. While Dirk in view of Cristiano does not explicitly teach that the noise emissions from the tire enters the air chamber through the multiple channels for absorption by the sound absorbing material, it would have been obvious to one of ordinary skill in the art before the effective filing date for the noise emissions from the tire enters the air chamber through the multiple channels for absorption by the sound absorbing material since the structure is substantially similar to that in the instant claim which establishes a prima facie case of obviousness for that property. See MPEP 2112.01.
Regarding claim 11, Dirk teaches that there are multiple sound absorbing materials adhered on the inner portion of the tire (Fig. 11, Ref. Num. 804, 805, 806).
	Regarding claim 12, Dirk doesn’t teach that a spaced angle between any two adjacent sound absorbing materials is 10 degrees to 30 degrees; however, Dirk does teach that the distance between adjacent damping elements is between 0 mm and 2000 mm. With that large of a range, it would have been obvious to have the spaced angle between two adjacent sound absorbing materials be between 10 degrees and 30 degrees.  
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Goossens (US 2020/0331306 A1), Hirano (JP 2004-168212, with English Machine Translation provided in previous Office Action), and Miyagawa (JP 2004-082947 A, with English Machine Translation).
Regarding claim 1, Goossens teaches a tire noise reduction device applicable for a tire comprising at least one sound absorbing material, an air chamber, and a channel communicating with the air chamber. However, Goossens teaches that the radial length of the channel is significantly smaller than the radial length of the air chamber and not at least 40% as long as required by claim 1 (Table 1) Goossens also teaches that the channels are circular (Para. [0038]) and do not extend the entire circumferential length of the air chamber as also required by claim 1. Hirano teaches tire noise reduction devices comprising an air chamber and a channel communicating with the air chamber; however, the channels to not extend the same circumferential direction as the air chamber as well. Finally, Miyagawa teaches tire noise reduction devices comprising an air chamber and a channel communicating with the air chamber where the channel has the same circumferential length as the air chamber (Fig. 1); however, the radial length of the channel is not at least 40% as long as the radial length of the air chamber. 
It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that each of the at least one sound absorbing material further includes an air chamber formed therein having a first length extending radially with respect to the axis of rotation of the tire and a first longitudinal dimension extending circumferentially with respect to the tire, and each sound absorbing material further includes a channel having a second length extending radially with respect to the axis of rotation of thePage 3 of 17MR3787-315Application Serial No.16/515,178 Response to Final Office Action dated I I January 2022tire and a second longitudinal dimension extending circumferentially with respect to the tire, the second longitudinal dimension being substantially equal to the first longitudinal dimension and the second length being at least as 40% as long as the first length, as required by claim 1.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        

/ROBERT C DYE/Primary Examiner, Art Unit 1749